Exhibit 10.7
FOURTH AMENDMENT
Amendment to Employment Agreement between Medicis Pharmaceutical Corporation and
Jonah Shacknai, dated July 1, 1996, as amended on April 1, 1999, February 21,
2001 and December 30, 2005 (the “Agreement”).
This Fourth Amendment (the “Amendment”) is made as of this 23rd day of December,
2008 between Medicis Pharmaceutical Corporation, a corporation organized under
the laws of the State of Delaware (the “Company”), with offices located at 7720
North Dobson Road,
Scottsdale, Arizona, and Jonah Shacknai (the “Executive”), residing in
Scottsdale, Arizona:
WITNESSETH:
WHEREAS, the Company and the Executive desire to enter into the present
amendment whereby the Executive will continue to provide personal services to
the Company as Chairman and Chief Executive Officer; and
WHEREAS, the Company and the Executive desire to amend the Agreement to satisfy
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations and Internal Revenue Service guidance
issued thereunder (“Section 409A”).
NOW, THEREFORE, in consideration of the continued employment of the Executive by
the Company as Chairman and Chief Executive Officer, the above premises and the
mutual agreements hereinafter set forth, the receipt, adequacy and sufficiency
of which is hereby acknowledged, the parties agree to amend the Agreement as
follows:
1. Section 5(k) of the Agreement shall have added subsections (d) through (i),
which shall read:
     “(d) Executive will be considered to have terminated employment with the
Company only when Executive incurs a “separation from service” with the Company
within the meaning of Treasury Regulation Section 1.409A-1(h).
     (e) The severance payments payable under Sections 5(a)(i), 5(a)(ii),
5(a)(iii)(a), 5(a)(iii)(b) and 6(a), and the stipend payable under Section 5(i),
shall be construed to be compliant payments that are payable in connection with
Executive’s “separation from service.” The lump sum severance payments payable
under Sections 5(a)(i), 5(a)(ii), and 5(a)(iii) shall be paid within five
(5) days following the Date of Termination (on such date as is determined by the
Company). The severance payments payable under Section 5(a)(iv) shall be
construed to be compliant payments that are payable in connection with
Executive’s death.
     (f) The provision of continued benefits pursuant to Sections 5(c), 5(h) and
6(b) shall be provided in a manner that is exempt from Section 409A of the Code
in accordance with Treasury Regulation Section 1.409A-1(a)(5), and, to the
extent such continued benefits are not exempt from Section 409A, in a manner
that complies with Section 409A in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv).
     (g) The payment of damages under the third paragraph of
Section 5(a)(iii)(a) and the third paragraph of Section 5(a)(iii)(b) shall be
construed to be exempt payments of settlements

1



--------------------------------------------------------------------------------



 



or awards resolving bona fide legal claims in accordance with Treasury
Regulation Section 1.409A-1(b)(11) and paid in a manner consistent with such
intent; provided, however, that if the payment of such damages cannot be
provided in a manner that is exempt from Section 409A, such payment shall be
made in a cash lump sum payment within five (5) days from the date such
obligation arises.
     (h) The tax gross-up payments payable under Sections 5(b), 9(b)(A) and 9(c)
shall be paid in a manner that complies with Section 409A in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(v), including, without limitation,
that each such gross-up payment shall be made by the end of the Executive’s
taxable year next following the Executive’s taxable year in which the Executive
remits the related taxes.
     (i) The reimbursement of expenses and/or provision of in-kind benefits
under Sections 9(c), 15, 16 and 17 shall be provided in a manner that complies
with Section 409A in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv), including, without limitation, that the
reimbursement of expenses or provision of in-kind benefits in Executive’s
taxable year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.”

2.   Section 9(b)(A) of the Agreement shall be amended by adding the following
to the end of the last paragraph thereof:

“, provided, that Executive remains employed with the successor entity through
the date of such dissolution, elimination or modification of the Company’s stock
option plans.”

3.   Section 9(b)(B) of the Agreement shall be amended as follows:

  a.   By adding the following to the end of the first sentence of the second
paragraph thereof:         “; provided, that Executive remains employed with the
successor entity through the date of the first anniversary following a Change in
Ownership or Control, and such cash payment is paid in a lump sum within thirty
(30) days following such date.”     b.   By adding the following to the end of
the second paragraph thereof:         “; provided, however, that Executive will
be eligible to receive each such cash payment due upon each successive
anniversary following a Change in Ownership or Control only if: (i) Executive
remains employed with the successor entity through the date of such successive
anniversary and the cash payment payable upon such anniversary is paid in a lump
sum within thirty (30) days following such anniversary date, or (ii) if
Executive is terminated by the Company without cause (under Section 4(b)(ii)) or
has an “involuntary separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(n)(2)(i), the cash payment payable during the period
in which the Date of Termination occurs is paid in a lump sum within thirty
(30) days following the Date of Termination.”

2



--------------------------------------------------------------------------------



 



The Agreement, as amended by this Amendment, shall remain in full force and
effect in accordance with the terms and conditions thereof. The formation,
construction, and performance of this Amendment shall be construed in accordance
with the laws of Arizona, without regard to conflict of laws principles. This
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

                  MEDICIS PHARMACEUTICAL CORPORATION    
 
           
 
  By:  
/s/ Mark Prygocki
 
  Name:   Mark Prygocki    
 
  Title:   Executive Vice President, Chief Operating Officer  
 
                JONAH SHACKNAI    
 
                /s/ Jonah Shacknai    

3